Sherwood, Judge,
delivered the opinion of the court.
The defendant was indicted for murder, and, on trial had, was convicted of that offense in the second degree, and sentenced, as a punishment, to imprisonment in the penitentiary for the term of ten years.
I.
There was no error in refusing the change of venue for which defendant applied. Although testimony was adduced in his behalf, tending to establish the existence of prejudice, yet the prosecuting attorney, under the act approved March 18th, 1875, (Laws of that year p. 109,) offered testimony of a contrary effect in rebuttal. This being the case, we shall not undertake to weigh tha testimony.
n.
Nor can we review the action of the trial court in the admission or rejection of evidence, or in the giving or refusal of instructions, since neither evidence or instructions have been incorporated in, or referred to, in the bill of exceptions. Our rulings on this point, have been of such frequency, as to render their citation altogether superfluous.
Judgment affirmed.
All the other judges concur.